Citation Nr: 1602261	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-38 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back condition.  

2.  Entitlement to service connection for acute and subacute peripheral neuropathy, bilateral lower extremities, to include as due to exposure to Agent Orange.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1962 to October 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007, rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO). The November 2007 rating decision addressed the issues of entitlement to service connection for acute and subacute peripheral neuropathy due to exposure to Agent Orange (also claimed as pain and numbness to feet), entitlement to service connection for a low back condition, and entitlement to service connection for a bilateral hip condition.  The Veteran filed a timely notice of disagreement in January 2008.  The RO issued a statement of the case (SOC) in November 2008.  The Veteran subsequently perfected his appeal with a VA Form 9 in November 2008.  A Supplemental SOC was issued by the RO in December 2009.

In July 2013, the Board remanded the issues of entitlement to service connection for acute and subacute peripheral neuropathy, bilateral lower extremities, to include as due to exposure to Agent Orange, and entitlement to service connection for a low back condition.  The issue of entitlement to service connection for a bilateral hip condition is no longer before the Board as it was denied in the July 2013 Board decision.  A SSOC was issued in November 2013.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 






FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's low back condition manifested during or as a result of active military service, or within one year thereafter.     

2.  The evidence does not demonstrate that bilateral acute or subacute lower extremity neuropathy manifested during or as a result of active military service, to include as due to exposure to herbicide (Agent Orange).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

2. The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to in-service herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R §3.159(b)(2015). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the August 2007, and August 2013 letters explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The August 2007 and August 2013 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements, and those of his peers, in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

Also, the Veteran was afforded VA examinations in November 2012 and October 2013.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the claimed disabilities.  They were each conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability. It is thus clear that the examiners had the information required to properly consider the Board's inquiries. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Notably, neither the Veteran nor his representative has asserted that the November 2012 and October 2013 examinations were inadequate.

The Board notes that the case was remanded in July 2013.  The Board's July 2013  remand directed that all outstanding records be obtained, and that the Veteran be afforded a VA examination to determine the nature and etiology of his low back disability, and peripheral neuropathy.  Treatment records were obtained from the Phoenix VAMC, and the Veteran was afforded a VA examination in October 2013.  A SSOC was issued in November 2013.  Accordingly, the requirements of the July 2013, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additional VA treatment records have been added to the record since the issuance of the SSOC, however, the Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) consideration, and the case is properly before the Board.  38 C.F.R. § 20.1304 (2015).

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.



II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1). The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary. 38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d). 

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue. 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent  containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). 

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f). 
"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam). In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

The Veteran's service in the Marine Corps included service in Vietnam.  He is presumed to have been exposed to an herbicide agent during that service.

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Back Condition Facts and Analysis

The Veteran's service treatment records are negative for any complaints of back pain or for treatment of a back condition.  The Veteran's enlistment and separation examination were normal, with no reference to a back condition. 
The Veteran submitted a statement in June 2007 that in 1964 he saw a back specialist, however, no evidence of this occurrence to date has been submitted. 
In a June 2007 statement the Veteran reported back pain starting during service, however there is no evidence in the service treatment records of a back condition.  
In June 2007 the Veteran submitted a statement reporting that he had back problems and pain and numbness in both of his feet.  The Veteran reported seeing a specialist in January 1984 for his spine.   

In June 2007 the Veteran submitted a statement documenting dates he had chiropractic appointment dates, dating from 1984 through 1989, and again from 2003 through 2005.  A July 2008 statement was received from a chiropractor, G.B., D.C., who stated that he believed he began treating the Veteran in the mid 1980's, however he no longer had any pertinent treatment records.  

In a treatment record from November 2007, from the Prescott VAMC the Veteran reported having back pain dating back to the 1980s.  In VAMC Northern Arizona record from January 2008, the Veteran reported back pain dating back to the 1980's.  

Lay evidence from the veteran alone will be insufficient for determining whether there was limitation of motion of the affected joint such that arthritis may be found to have been manifest to a compensable degree in the year following separation from service.  Corroboration of limitation of motion by either a layperson or a clinician who witnessed the veteran, however, may be sufficient to demonstrate limitation of motion to a compensable degree.  See Petiti v. McDonald, No. 13-3469, 2015 WL 6604304, at *10 (Vet. App. Oct. 28, 2015).

A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").     

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to back condition requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). To the extent that the Veteran himself believes that his current back condition is due to service, as a lay person, he is not shown to possess any specialized training in the medical field. The Veteran's opinion as to the etiology of his current back condition is not competent medical evidence, as such question requires medical expertise to determine. Id. 

In this case, the Veteran has submitted inconsistent statements regarding the onset of his back condition.  It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337  (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Rather, the current lay statements are found to lack reliability because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements.  In one statement the Veteran alleged back pain beginning in 1964, and in another he stated his pain began in the mid 1980's.  

The Veteran had a VA examination in November 2012.  The examination revealed that the Veteran has degenerative disc disease of the lumbar spine.  The Veteran reported pain beginning in his legs during service.  The examiner noted a MRI was done in April 2008, which revealed arthritis of the thoracolumbar spine.  The Veteran was noted as having spondylolysis, and disc narrowing particularly at L4-L5.  The examiner concluded the Veteran's back condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  The rationale provided was that the Veteran was not diagnosed with a back condition while in service.  The examiner stated that the first mention of a back condition, was in 2007.  The examiner concluded as the current back condition was that of degenerative disc disease with left sided radiculopathy, and the lack of documentation during service, and following service for a lengthy period of time, it is less likely than not that the current back condition is related to service.

The Veteran had a VA examination in October 2013 at the Prescott VAMC. The examiner noted the Veteran has degenerative disc disease of the lumbar spine.  The examiner concluded that it was less likely than not that the Veteran's low back disability was incurred in or caused by an in-service injury, event or illness.  The rationale provided was that there is no evidence of any back condition during or immediately after service.  The first mention of a back condition, is by a letter from the Veteran's chiropractor from 2008, noting he treated the Veteran for back pain in the 1980's.  The first diagnosis of degenerative disc disease of the lumbar spine was given in 2007.  There are no prior diagnoses of lumbar strain or any comments regarding his back in service, and there is no mention of a back condition until several years following discharge from service.  

As stated above, arthritis can be presumed related to service if the arthritis became manifest to a degree of 10 percent or more within a year of service separation.  There is no evidence of arthritis during service, or evidence that arthritis became manifest to a degree of 10 percent or more within a year of service separation.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).   

Based on the previously discussed negative indications of a back condition in service, or within a year after service, the negative findings of the VA examiners, and the lack of credibility as to the chronicity reported, the Board finds that the evidence of record does not support finding that the low back condition is related to the Veteran's service.  In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's back condition and his service.  Accordingly, the appeal seeking service connection for a low back condition must be denied.



IV.  Peripheral Neuropathy of the Bilateral Lower Extremities Facts and Analysis

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the bilateral lower extremities.  The preponderance of the evidence of record in this case demonstrates that peripheral neuropathy of either extremity did not manifest, during or as a result of active military service.   

A review of the Veteran's service treatment records fails to reflect any treatment for, or complaints of, peripheral neuropathy or any associated symptomatology.  

A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Veteran submitted a statement in June 2007 stating that he believes he suffers from acute and subacute peripheral neuropathy.  The Veteran is not competent to offer testimony with regard to an actual diagnosis, such as acute and subacute neuropathy, as it is not within the realm of his personal knowledge.    Id. At 471.  The Veteran submitted a statement in June 2007 indicating that he has pain and numbness in his feet.  As a lay person, the Veteran is competent to offer this kind of testimony.  However, the Board does not find it to be credible.  The Veteran himself denied symptoms such as neuritis or painful extremities during his separation examination in October 1966.  It was not until the Veteran's claim of June 2007, that he reported pain and numbness in his feet.  The Board finds the assertions made by the Veteran at the time of service to be more credible than assertions offered by the Veteran many decades after separation from active duty. 

According to records from the Prescott VAMC, in a note from November 2007, the Veteran reported that his feet felt like they were in ice, and stated that other times his feet are warm, having experienced these sensations for approximately one year.  In VAMC Northern Arizona record from January 2008, the Veteran was seen for leg symptoms, and reported experiencing a change in sensation in his legs approximately 10 to 15 years ago.  The Veteran was diagnosed with mild to moderate sensory motor polyneuropathy with a tendency toward compressive neuropathy.   In an April 2011 note, the Veteran reported bilateral lower extremity neuropathy symptoms which are worse at night.  In a record from January 2014, the Veteran reported his bilateral lower extremity symptoms had worsened in nature.   

The Veteran had a VA examination at the Prescott VAMC in November 2012.  The examiner noted the Veteran had a back condition, degenerative disc disease, and left sided radiculopathy, which was first diagnosed in 2008.  The Veteran reported numbness and tingling in his legs starting in the previous 15 years.  The examiner made no finding of neuropathy, and concluded that the Veteran's back condition with radiculopathy was not related to the Veteran's service.

The Veteran had a VA examination in October 2013 at the Prescott VAMC.  The examiner noted the Veteran had sensory motor polyneuropathy of the bilateral lower extremities, which was diagnosed in 2008.  The Veteran reported symptoms first started 15 to 20 years ago.  The examiner concluded that the neuropathy was less likely than not incurred in or caused by an in-service injury, event or illness.  The rationale provided was that there is no documentation with regard to a peripheral nerve condition until 2007.  The Veteran himself did not describe onset of neuropathy in service, or until several years later, which is not consistent with neuropathy related to Agent Orange.  The examiner went on to state that the Veteran did not have any evidence of radiculopathy on examination, and therefore it was less likely than not that his bilateral lower extremity condition was related to his spine.

VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for any condition other than those for which VA has found a positive association between the condition and such exposure.  VA has determined a positive association exists between exposure to herbicides and the development of acute and subacute peripheral neuropathy. 

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  The medical evidence is silent for any diagnosis of acute and subacute peripheral neuropathy.  Here, the Veteran has not been diagnosed with acute or subacute peripheral neuropathy.  The Veteran has been diagnosed with bilateral lower extremity polyneuropathy, since approximately 2007.  Chronic peripheral neuropathy is different than acute and subacute peripheral neuropathy, and is not included in the list of presumptive diseases.  Chronic peripheral neuropathy, or persistent peripheral neuropathy, has not been associated with exposure to herbicide agents.  Therefore, the Veteran's currently diagnosed peripheral neuropathy does not qualify as acute or subacute, and is not subject to the presumption.   

The record contains no other evidence suggesting any possible linkage between neuropathy and the Veteran's time in service.  

Based on the previously discussed negative indications of neuropathy in service, the negative findings of the VA examiners, and the lack of credibility as to the chronicity report, the Board finds that the evidence of record does not support finding that acute or subacute neuropathy of the bilateral lower extremities is related to the Veteran's service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. §5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral acute or subacute lower extremity peripheral neuropathy must be denied.  











	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a low back condition is denied. 

Service connection for acute or subacute peripheral neuropathy of the bilateral lower extremities is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


